                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

PAWAN GULATI,

       Plaintiff,

v.                                                       Case No: 6:18-cv-920-Orl-37TBS

ORMOND BEACH HOSPITALITY, LLC,
HORIZON ASSISTED LIVING CORP. and
TEJINDER SINGH WALIA,

       Defendants.


                                            ORDER

       This case comes before the Court without a hearing on Plaintiff’s Motion to Compel

Plaintiff’s First Request for Production of Documents and Answers to Plaintiff’s First Set of

Interrogatories (Doc. 31). Defendants Ormond Beach Hospitality, LLC, Horizon Assisted

Living Corp., and Tejinder Singh Walia have not filed responses to the motion and the time

within to do so has expired. When a party fails to respond, that is an indication that the

motion is unopposed. Foster v. The Coca-Cola Co., No. 6:14-cv-2102-Orl-40TBS, 2015

WL 3486008, at *1 (M.D. Fla. June 2, 2015) (collecting cases). The Court proceeds on the

basis that this motion is not opposed.

       Plaintiff Pawan Gulati alleges that Defendants failed to pay him wages in violation of

the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. and the Florida Constitution (Doc.

2). Defendants deny liability and allege, inter alia, that Plaintiff’s claims are time barred; the

parties never had an employer-employee relationship; Defendants overpaid Plaintiff; and

Plaintiff failed to mitigate his damages (Doc. 20).
       On September 26, 2018, Plaintiff propounded interrogatories and requests for

production to Defendants (Doc. 31-1; Doc. 31-2). Defendants did not respond or seek a

protective order (Doc. 31,¶ 6; Docket). After the time to respond expired Plaintiff’s attorney

emailed Defendants’ lawyer advising that the discovery was overdue, that all objections

had been waived, and that if responses were not served by the following week, a motion to

compel would be filed (Doc. 31, ¶ 4). Two days later, Defendants’ lawyer said he would be

providing responses by November 16, 2018 (Id., ¶ 5). Despite this representation,

Defendants have failed to serve their responses to the interrogatories and requests for

production (Id., ¶¶ 5-6).

       Parties may obtain discovery concerning any nonprivileged matter that is relevant to

any party’s claim or defense and proportional to the needs of the case. FED. R. CIV. P.

26(b)(1). “The overall purpose of discovery under the Federal Rules is to require the

disclosure of all relevant information so that the ultimate resolution of disputed issues in

any civil action may be based on a full and accurate understanding of the true facts, and

therefore embody a fair and just result.” Oliver v. City of Orlando, No. 6:06-cv-1671-Orl-

31DAB, 2007 WL 3232227, at * 1 (M.D. Fla. Oct. 31, 2007) (citing United States v. Proctor

& Gamble Co., 356 U.S. 677, 682 (1958)). Discovery is intended to operate with minimal

judicial supervision unless a dispute arises and one of the parties files a motion requiring

judicial intervention. S.L. Sakansky & Assoc., Inc. v. Allied Am. Adjusting Co. of Florida,

LLC, No. 3:05-cv-708-J-32MCR, 2007 WL 2010860, at *1 (M.D. Fla. Jul. 6, 2007).

       Parties can move for orders compelling discovery. FED. R. CIV. P. 37(a). The party

making the motion bears the initial burden of proving that the requested discovery is

relevant. Douglas v. Kohl’s Dept. Stores, Inc., No. 6:15-cv-1185-Orl-22TBS, 2016 WL

1637277, at *2 (M.D. Fla. Apr. 25, 2016). Then, the responding party must specifically



                                              -2-
demonstrate how the requested discovery is unreasonable or unduly burdensome. Panola

Land Buyers Ass’n v. Shuman, 762 F.2d 1550, 1559 (11th Cir. 1985). The decision to

compel discovery is within the sound discretion of the district court. See Commercial Union

Ins. Co. v. Westrope, 730 F.2d 729, 731 (11th Cir. 1984). The Court has reviewed

Plaintiff’s interrogatories and requests for production and finds that the information sought

is relevant to this controversy.

       When a party fails to respond to discovery, or provides untimely responses,

whatever objections it might otherwise have had are generally deemed waived. Bailey

Indus., Inc. v. CLJP, Inc., 270 F.R.D. 662, 668 (N.D. Fla. Sept. 30, 2010) (“when a party

fails to timely object to interrogatories, production requests, or other discovery efforts, the

objections are deemed waived.”). See also Bailey v. City of Daytona Beach Shores, 286

F.R.D. 625, 627 (M.D. Fla. Oct. 23, 2012) (collecting cases). The Court can excuse a party

from its untimely responses for good cause. Wynmoor Community Council, Inc. v. QBE

Ins. Corp., 280 F.R.D. 681, 685 (S.D. Fla. Mar. 5, 2012). Defendants have failed to provide

any reason, let alone good cause, for their failure to fulfill their discovery obligations to

Plaintiff. On this record, the Court finds that all objections Defendants might otherwise

have had to Plaintiff’s interrogatories and requests for production have been waived.

       Federal Rule of Civil Procedure 37(a)(5) provides that if a motion to compel

discovery is granted, “the court must, after giving an opportunity to be heard, require the

party ... whose conduct necessitated the motion, the party or attorney advising that

conduct, or both to pay the movant’s reasonable expenses incurred in making the motion,

including attorney’s fees.” However, the court will not order payment if:

              (i) the movant filed the motion before attempting in good faith to
              obtain the disclosure or discovery without court action;




                                               -3-
              (ii) the opposing party’s nondisclosure, response, or objection
              was substantially justified; or

              (iii) other circumstances make an award of expenses unjust.

FED. R. CIV. P. 37(a)(5)(A). An objection to discovery is substantially justified if “reasonable

people could differ as to the appropriateness of the contested action.” Maddow v. Procter &

Gamble Co., Inc., 107 F.3d 846, 853 (11th Cir. 1997) (citation omitted). Defendants failed

to take advantage of their opportunity to respond to Plaintiff’s request for attorney’s fees

and costs, and the Court is unaware of any facts that would support a finding that any of

the exceptions in Rule 37(a)(5)(A)(i)-(iii) apply.

       Now, Plaintiff’s motion to compel is GRANTED. Defendants have 14 days from the

rendition of this Order to provide full and complete responses to Plaintiff’s interrogatories

and requests for production. Plaintiff is AWARDED his reasonable attorney’s fees and

costs for prosecuting his motion to compel. Plaintiff has 14 days from the rendition of this

Order to file his motion to liquidate the amount of his fees and costs and then Defendants

will have 14 days to respond. The parties may avoid this procedure by stipulating to the

amount of attorney’s fees and costs to be paid to Plaintiff.

       DONE and ORDERED in Orlando, Florida on December 17, 2018.




Copies furnished to:

       Counsel of Record
       Unrepresented Parties




                                               -4-
